UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [X] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Section 240.14a-12 CABELA’S INCORPORATED (Name of Registrant as Specified In Its Charter) Not applicable (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ]Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: PRELIMINARY PROXY MATERIALS SUBJECT TO COMPLETION The approximate date on which definitive copies of this ProxyStatement and accompanying materials are intended to be released to shareholders is April 26, 2011. April [ ], 2011 Dear Fellow Shareholder: You are cordially invited to attend our Annual Meeting of Shareholders on Wednesday, June 8, 2011, at 10:00 a.m. Mountain Time, at Sidney High School, 1122 19th Avenue, Sidney, Nebraska 69162. The doors will open at Sidney High School at 8:00 a.m. Mountain Time for a continental breakfast and other activities, including: Cabela’s merchandise trade show showcasing new products; Cooking demonstrations; Nebraska Game and Parks Commission booth; Boat displays; Shooting simulator; Activision gaming kiosk; and Fly tying and fly casting demonstrations. The formal Annual Meeting of Shareholders will convene at 10:00 a.m. Mountain Time and will be followed by a tour of our Corporate Headquarters beginning at 1:30 p.m. Mountain Time. Details of the business to be conducted at the Annual Meeting are set forth in the accompanying Notice of Annual Meeting of Shareholders and Proxy Statement. At the meeting, we also will discuss our results for the past year and answer your questions. We are pleased to take advantage of the Securities and Exchange Commission rule that allows us to furnish proxy materials to our shareholders over the Internet. On April [ ], 2011, we mailed a Notice of Internet Availability of Proxy Materials to our shareholders of record and beneficial owners as of April 11, 2011, which contains instructions for our shareholders’ use of this process, including how to access our Proxy Statement and Annual Report and how to vote on the Internet. On the date of mailing of the notice, all shareholders and beneficial owners will have the ability to access all of the proxy materials on a website referred to in the notice. These proxy materials will be available free of charge. The Notice of Internet Availability of Proxy Materials also contains instructions to allow you to request copies of the proxy materials to be sent to you by mail. Whether or not you plan to attend the Annual Meeting, we encourage you to vote on the matters presented. You may vote your proxy via the Internet. If you request a printed copy of your proxy materials, you may also vote by telephone or by mail by signing, dating, and returning your proxy card in the envelope provided. If you decide to attend the Annual Meeting, you will be able to vote in person, even if you have previously submitted your proxy. Thank you for your continued support and interest in Cabela’s. Sincerely, Thomas L. Millner President and Chief Executive Officer CABELA’S INCORPORATED ONE CABELA DRIVE SIDNEY, NEBRASKA 69160 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD JUNE 8, 2011 The 2011 Annual Meeting of Shareholders (the “Annual Meeting”) of Cabela’s Incorporated (the “Company”) will be held at Sidney High School, 1122 19th Avenue, Sidney, Nebraska 69162, on Wednesday, June 8, 2011, at 10:00 a.m. Mountain Time. The purposes of the Annual Meeting are to: 1. Elect the ten directors named in the accompanying Proxy Statement; 2. Ratify the appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for fiscal 2011; 3. Hold an advisory vote on executive compensation as disclosed in the accompanying Proxy Statement; 4. Hold an advisory vote on whether an advisory vote on executive compensation should be held every one, two, or three years; 5. Approve management’s proposal to approve amendments to our Amended and Restated Certificate of Incorporation to eliminate supermajority voting; 6. Approve management’s proposal to approve amendments to our Amended and Restated Certificate of Incorporation to eliminate the class of nonvoting common stock; and 7. Transact such other business as may properly come before the meeting or any adjournment thereof. Each outstanding share of the Company’s common stock entitles the holder of record at the close of business on April 11, 2011, to receive notice of, and to vote at, the Annual Meeting. Shares of the Company’s common stock can be voted at the Annual Meeting in person or by valid proxy. A list of all shareholders entitled to vote at the Annual Meeting will be available for examination at the Company’s Corporate Headquarters located at One Cabela Drive, Sidney, Nebraska 69160 for ten days before the Annual Meeting between 8:00 a.m. and 5:00 p.m. Mountain Time and during the Annual Meeting. Whether or not you plan to attend the Annual Meeting, we encourage you to vote your shares by proxy. This will ensure the presence of a quorum at the Annual Meeting. A website address with instructions on how to vote your proxy via the Internet is included on your Notice of Internet Availability of Proxy Materials. If you request a printed copy of your proxy materials, you may also vote by telephone or by mail by signing, dating, and returning your proxy card in the envelope provided. Voting now will not limit your right to change your vote or to attend the Annual Meeting. By order of the Board of Directors, Brent LaSure Secretary April [ ], 2011 TABLE OF CONTENTS Page VOTING INFORMATION 1 What is the purpose of the Annual Meeting? 1 Who may vote? 2 Who counts the votes? 2 Who can attend the Annual Meeting? 2 What constitutes a quorum? 2 What vote is required to approve each item? 2 How do I vote? 3 Can I revoke my proxy? 4 Who will bear the cost of this proxy solicitation? 5 PROPOSAL ONE - ELECTION OF DIRECTORS 5 CORPORATE GOVERNANCE 11 Board of Directors 11 Board Leadership and Structure 12 Board’s Role in Risk Oversight 13 Committees of the Board of Directors 13 Report of the Audit Committee 15 Communications with the Board of Directors 16 Procedures Regarding Director Candidates Recommended by Shareholders 16 Business Code of Conduct and Ethics and Code of Ethics 17 EXECUTIVE OFFICERS OF THE COMPANY 17 EXECUTIVE COMPENSATION 19 Compensation Discussion and Analysis 19 Compensation Committee Report 34 Summary Compensation Table 35 Grants of Plan-Based Awards 36 Outstanding Equity Awards at Fiscal Year-End 37 Option Exercises and Stock Vested 39 Equity Compensation Plan Information as of Fiscal Year-End 39 Employment Agreements 40 Potential Payments Upon Termination or Change in Control 41 Compensation Risks 50 DIRECTOR COMPENSATION 51 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 53 SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 56 TRANSACTIONS WITH RELATED PERSONS 56 PROPOSAL TWO - RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 57 PROPOSAL THREE – ADVISORY VOTE ON EXECUTIVE COMPENSATION 59 PROPOSAL FOUR – ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION VOTE 61 PROPOSAL FIVE – APPROVAL OF AMENDMENTS TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING AND OUTDATED REFERENCES TO CLASSIFIED BOARD OF DIRECTORS 62 PROPOSAL SIX– APPROVAL OF AMENDMENTS TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE NONVOTING COMMON STOCK 64 PROPOSALS OF SHAREHOLDERS FOR 2 65 OTHER MATTERS 65 APPENDIX A – INDEPENDENCE GUIDELINES AND CATEGORICAL STANDARDS A-1 APPENDIX B – QUALIFICATIONS AND SPECIFIC QUALITIES AND SKILLS REQUIRED FOR DIRECTORS B-1 APPENDIX C – RESTATED CERTIFICATE OF INCORPORATION (EXCERPT) C-1 APPENDIX D– RESTATED CERTIFICATE OF INCORPORATION (EXCERPT) D-1 CABELA’S INCORPORATED ONE CABELA DRIVE SIDNEY, NEBRASKA 69160 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS TO BE HELD JUNE 8, 2011 This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors of the Company (the “Board”) from the holders of shares of common stock of Cabela’s Incorporated to be voted at the Annual Meeting of Shareholders to be held on Wednesday, June 8, 2011, at 10:00 a.m. Mountain Time at Sidney High School, 1122 19th Avenue, Sidney, Nebraska 69162 (the “Annual Meeting”). Under the rules and regulations of the Securities and Exchange Commission (the “SEC”), instead of mailing a printed copy of our proxy materials to each shareholder of record or beneficial owner of our common stock, we are furnishing proxy materials, which include our Proxy Statement and Annual Report, to our shareholders over the Internet and providing a Notice of Internet Availability of Proxy Materials (“Notice of Internet Availability”) by mail. You will not receive a printed copy of the proxy materials unless you request to receive these materials in hard copy by following the instructions provided in the Notice of Internet Availability. Instead, the Notice of Internet Availability will instruct you how you may access and review all of the important information contained in the proxy materials. The Notice of Internet Availability also instructs you how you may submit your proxy via the Internet. If you received a Notice of Internet Availability by mail and would like to receive a printed copy of our proxy materials, you should follow the instructions for requesting such materials included in the Notice of Internet Availability. The Notice of Internet Availability was first mailed to shareholders entitled to vote at the Annual Meeting on or about April [ ], 2011. The terms “we,” “our,” “us,” “Cabela’s,” or the “Company” refer to Cabela’s Incorporated and its subsidiaries. VOTING INFORMATION What is the purpose of the Annual Meeting? At the Annual Meeting, shareholders will act on the matters outlined in the accompanying Notice of Annual Meeting of Shareholders. In addition, management will report on the performance of Cabela’s during fiscal 2010 and respond to questions from shareholders. Who may vote? You may vote at the Annual Meeting if you owned shares of our common stock at the close of business on April 11, 2011 (the “Record Date”). You are entitled to one vote on each matter presented at the Annual Meeting for each share of common stock you owned on the Record Date. As of the Record Date, there were [ ] shares of our common stock issued and outstanding. Who counts the votes? Votes at the Annual Meeting will be tabulated by a representative of Wells Fargo Shareowner Services, who will serve as the Inspector of Elections, and the results of all items voted upon will be announced at the Annual Meeting. Who can attend the Annual Meeting? All shareholders as of the close of business on the Record Date, or their duly appointed proxies, may attend the Annual Meeting, and each may be accompanied by one guest. Registration and seating will begin at 9:30 a.m. Mountain Time. Cameras, recording devices, and other electronic devices will not be permitted at the Annual Meeting. Please note that if you hold your shares in “street name” (that is, through a broker or other nominee) you will need to bring a copy of a brokerage statement reflecting your stock ownership as of the Record Date and check in at the registration desk at the Annual Meeting. What constitutes a quorum? The presence at the meeting, in person or by proxy, of the holders of a majority of the shares of common stock outstanding on the Record Date will constitute a quorum, permitting Cabela’s to conduct its business at the Annual Meeting. Abstentions and broker non-votes will be counted for the purpose of determining whether a quorum is present. A “broker non-vote” occurs if you do not provide the record holder of your shares with voting instructions on a matter and the holder is not permitted to vote on the matter without instructions from you. What vote is required to approve each item? There are differing vote requirements for the various proposals. The ten nominees for director (Proposal One) will be elected if the votes cast for each nominee exceed the votes cast against each nominee. Abstentions will not count as votes cast either for or against a nominee. 2 The following items of business will be approved if the votes cast for the proposal exceed those cast against the proposal: ratification of the appointment of the independent registered public accounting firm (Proposal Two) advisory approval of 2010 executive compensation (Proposal Three) Abstentions will have the same effect as a vote "against” these proposals. The vote on frequency of future advisory votes on executive compensation (Proposal Four) asks shareholders to express their preference for one of three choices for future advisory votes on executive compensation—every year, every other year, or every three years. Abstentions have the same effect as not expressing a preference. The proposal to amend our Amended and Restated Certificate of Incorporation (Proposal Five) to eliminate supermajority voting and outdated references to our former classified Board of Directors requires the affirmative vote of the holders of at least 66 2/3% of the outstanding common stock of the Company. Abstentions will have the same effect as a vote “against” this proposal. The proposal to amend our Amended and Restated Certificate of Incorporation (Proposal Six) to eliminate nonvoting common stock requires the affirmative vote of the holders of a majority of the outstanding common stock of the Company. Abstentions will have the same effect as a vote “against” this proposal. If your shares are held by a broker, the broker will ask you how you want your shares to be voted. If you give the broker instructions, your shares will be voted as you direct. If you do not give instructions, one of two things can happen, depending on the type of proposal. For the ratification of the independent registered public accounting firm and the proposals to amend our Amended and Restated Certificate of Incorporation, the broker may vote your shares in its discretion. For all other proposals, the broker may not vote your shares at all. How do I vote? You can vote on a matter to come before the Annual Meeting in two ways: You can attend the Annual Meeting and cast your vote in person; or You can vote by proxy. Written ballots will be available at the Annual Meeting if you wish to vote at the Annual Meeting. However, if your shares are held in the name of your broker, bank, or other nominee, and you want to vote in person, you will need to obtain a legal proxy from the institution that holds your shares indicating that you were the beneficial owner of the shares on the Record Date. 3 If you vote by proxy, we will vote your shares according to your instructions, or if you provide no instructions, according to the recommendation of the Board. If you choose to vote by proxy, you may do so using the Internet, or, if you request a printed copy of your proxy materials, by telephone or by mail. Each of these procedures is more fully explained below. Even if you plan to attend the Annual Meeting, the Board recommends that you vote by proxy. Via the Internet – Shareholders can simplify their voting by voting their shares via the Internet as instructed in the Notice of Internet Availability. Internet voting facilities for shareholders of record are available 24 hours a day and will close at 12:00 p.m. (Central Time) on June 7, 2011. If you vote via the Internet, you may incur costs such as telephone and Internet access fees for which you will be responsible. If you received a proxy card in the mail but choose to vote via the Internet, you do not need to return your proxy card. By Telephone – The Notice of Internet Availability includes a toll-free number you can call to request printed copies of your proxy materials. The printed proxy materials include a different toll-free number you can call for voting. Telephone voting facilities for shareholders of record are available 24 hours a day and will close at 12:00 p.m. Central Time on June 7, 2011. If you received a proxy card in the mail but choose to vote by telephone, you do not need to return your proxy card. By Mail – Shareholders who receive a proxy card may elect to vote by mail and should complete, sign, and date their proxy card and mail it in the pre-addressed envelope that accompanies the delivery of a proxy card. Proxy cards submitted by mail must be received by the time of the Annual Meeting in order for your shares to be voted. If you participate in the Company’s 401(k) Savings Plan (the “401(k) Plan”) and have contributions invested in the Company’s common stock as of the Record Date, you will receive a Notice of Internet Availability prior to the Annual Meeting. This notice will contain instructions on how, via the Internet, you can direct the trustee of the 401(k) Plan to vote your shares of common stock held in the 401(k) Plan. If you request a printed copy of your proxy materials, you may also vote your shares of common stock held in the 401(k) Plan by telephone or by mail by signing, dating, and returning your proxy card in the envelope provided. If your proxy is not received by our transfer agent by June 3, 2011, your shares of common stock held in the 401(k) Plan will not be voted and will not be counted as present at the meeting. Can I revoke my proxy? Yes, you can revoke your proxy if your shares are held in your name by: Filing a written notice of revocation with our Secretary before the Annual Meeting; Providing subsequent Internet or telephone instructions; Delivering a valid proxy card bearing a later date; or Voting in person at the Annual Meeting. 4 Who will bear the cost of this proxy solicitation? We will bear the cost of solicitation of proxies. This includes the charges and expenses of preparing, assembling, and mailing the Notice of Internet Availability, Proxy Statement, and other soliciting materials and the charges and expenses of brokerage firms and others for forwarding solicitation materials to beneficial owners of our outstanding common stock. Proxies will be solicited by mail, and may be solicited personally by directors, officers, or our employees, who will not receive any additional compensation for any such services. PROPOSAL ONE - ELECTION OF DIRECTORS All of our directors are subject to annual election. Our Amended and Restated Bylaws require that in order to be elected, a director nominee must receive a majority of the votes cast with respect to such nominee in uncontested elections (the number of shares voted “for” a director nominee must exceed the number of votes cast “against” that nominee). Each of our director nominees is currently serving on the Board. If a nominee who is currently serving as a director is not re-elected, Delaware law provides that the director would continue to serve on the Board as a “holdover director.” Under our Amended and Restated Bylaws and Corporate Governance Guidelines, each director submits an advance, contingent, irrevocable resignation that the Board may accept if shareholders do not elect the director. In that situation, our Nominating and Corporate Governance Committee would make a recommendation to the Board about whether to accept or reject the resignation, or whether to take other action. The Board would act on the Nominating and Corporate Governance Committee’s recommendation and publicly disclose its decision and the rationale behind it within 90 days from the date that the election results were certified. Unless authority is withheld, proxies will be voted for the nominees listed and, in the event any nominee is unable to serve as a director, will be voted for any substitute nominee proposed by the Board. The Nominating and Corporate Governance Committee works with the Board on a regular basis to determine the appropriate characteristics, skills, and experience for the Board as a whole and its individual members with the objective of having a Board with diverse backgrounds and appropriate experience. In evaluating the suitability of individual Board members, the Board takes into account many factors, including general understanding of marketing, finance, and other disciplines relevant to the success of a growing publicly-traded company in today's business environment, understanding of the Company's business, educational and professional background, and personal accomplishment. The Board evaluates each individual in the context of the Board as a whole, with the objective of recommending a group that can best perpetuate the success of the Company's business and represent shareholder interests through the exercise of sound judgment, using its diversity of experience. In determining whether to recommend a director for re-election, the Nominating and Corporate Governance Committee also considers the director's past attendance at meetings and participation in and contributions to the activities of the Board. The Nominating and Corporate Governance Committee does not have a formal policy with respect to diversity; however, the Board and the Nominating and Corporate Governance Committee believe that it is essential that the Board members represent diverse viewpoints. 5 All our directors bring to the Board a wealth of executive leadership experience derived from their service as executives and, in many cases, chief executive officers and chairmen of large companies. Our Corporate Governance Guidelines regarding directors require that each individual director possess all of the following characteristics: integrity and accountability; informed judgment; financial literacy; mature confidence; high performance standards; passion; and creativity. Below we identify and describe the key experience, qualifications, and skills our directors bring to the Board that are important in light of our businesses and structure. The directors’ experiences, qualifications, and skills that the Board considered in their re-nominations are included in their individual biographies. Management and Leadership Experience. We believe that directors with experience in significant leadership positions over an extended period, especially chief executive officer or president positions, provide the Company with special insights. These people generally possess extraordinary leadership qualities and the ability to identify and develop those qualities in others. They demonstrate a practical understanding of organizations, processes, strategy, risk management, and the methods to drive change and growth. Financial Expertise. We believe that an understanding of finance and financial reporting processes is important for our directors. We measure our operating and strategic performance by reference to financial metrics. We seek to have a number of directors who qualify as audit committee financial experts, and we expect all of our directors to be financially literate. Industry Experience. We seek to have directors with experience as executives or directors in retail, direct marketing, and financial services businesses. Marketing Experience. We seek to organically grow our retail, direct, and financial services businesses. Therefore, marketing expertise is important to us. Outside Board Experience. We believe that an understanding of different business processes, challenges, and strategies is important for our directors. We seek to have a number of directors who have gained this understanding through serving as directors of other companies. 6 Theodore M. Armstrong, 71, has been a director since December 2004. Mr. Armstrong served as Senior Vice President-Finance and Administration and Chief Financial Officer of Angelica Corporation from 1986 to his retirement in February 2004, and as a consultant to Angelica thereafter. Angelica Corporation is a leading provider of textile rental and linen management services to the U.S. healthcare market. Mr. Armstrong served as a director and Chair of the Audit Committee of UMB Financial Corporation from 2005 to April 2011. Director Qualifications: Financial Expertise – former Chief Financial Officer of Angelica Corporation; former Chair of the Audit Committee of UMB Financial Corporation; audit committee financial expert Industry Experience – former director of UMB Financial Corporation; director of the Company since 2004 Outside Board Experience – former director of UMB Financial Corporation Richard N. Cabela, 74, founded our Company in 1961 and has served on our Board since our incorporation in 1965. Since our founding, Mr. R. Cabela has been employed by us in an executive position and has served as our Chairman since our incorporation. Director Qualifications: Management and Leadership Experience – Chairman of the Company since our incorporation Industry Experience – founder of the Company; director of the Company since 1965 Marketing Experience – innovator in the direct marketing of outdoor gear; member of the Direct Marketing Association Hall of Fame James W. Cabela, 71, is our co-founder and has served on our Board since our incorporation in 1965. Since our founding, Mr. J. Cabela has been employed by us in various capacities, and was our President until July 2003. Mr. J. Cabela has been a Vice Chairman since the creation of that executive position in 1996. Mr. J. Cabela is the brother of Mr. R. Cabela. Director Qualifications: Management and Leadership Experience – former President of the Company; current Vice Chairman of the Company Industry Experience – co-founder of the Company; director of the Company since 1965 Marketing Experience – innovator in the direct marketing of outdoor gear 7 John H. Edmondson, 67, has been a director since October 2007. Mr. Edmondson served as Chief Executive Officer and a director of West Marine, Inc., the country’s largest specialty retailer of boating supplies and accessories, from December 1998 until his retirement in January 2005. Prior to joining West Marine, he served as Chief Executive Officer of Duty Free Americas, Inc. Mr. Edmondson also serves as a director of Vitamin Shoppe, Inc. Director Qualifications: Management and Leadership Experience – former Chief Executive Officer of West Marine, Inc.; former Chief Executive Officer of Duty Free Americas, Inc. Financial Expertise – member of the Audit Committee of Vitamin Shoppe; audit committee financial expert Industry Experience – former Chief Executive Officer of specialty retailer; member of Board of Directors of specialty retailer and direct marketer of vitamins and supplements; director of the Company since 2007 Outside Board Experience – Vitamin Shoppe John Gottschalk, 67, has been a director since July 2004. Mr. Gottschalk has served as Chairman of the Omaha World-Herald Company since 1989 and as a member of its board of directors since 1980. Mr. Gottschalk served as Chief Executive Officer of the Omaha World-Herald Company from 1989 to December 2007. The Omaha World-Herald Company publishes the Omaha World-Herald newspaper and, through its subsidiaries, owns and operates other newspapers, engages in direct marketing, and holds interests in other diversified businesses. Mr. Gottschalk also serves as a director of McCarthy Group and Pacific Mutual Holding Company. Director Qualifications: Management and Leadership Experience – Chairman of Omaha World-Herald Company; Chief Executive Officer of Omaha World-Herald Company from 1989 to December 2007 Financial Expertise – audit committee financial expert Industry Experience – former Chief Executive Officer of a company that engages in direct marketing; director of the Company since 2004 Outside Board Experience – Omaha World-Herald Company; Pacific Mutual Holding Company 8 Dennis Highby, 62, has been a Vice Chairman since April 2009 and has served on our Board since July 2003. From July 2003 to March 2009, Mr. Highby was our President and Chief Executive Officer (“CEO”). Mr. Highby has been employed by us since 1976 and held various management positions, including Merchandise Manager, Director of Merchandising, and Vice President. He held the position of Vice President from 1996 to July 2003. Director Qualifications: Management and Leadership Experience – served as our CEO from July 2003 to March 2009 Industry Experience – 35 years of employment by the Company, during which he held a series of senior management positions; director of the Company since 2003 Marketing Experience – many years of experience in the marketing and promotion of outdoor products through direct and retail channels Reuben Mark, 72, has been a director since July 2004. Mr. Mark served as Chairman of the Board of Colgate-Palmolive Company from 1986 to December 2008. Mr. Mark served as Chief Executive Officer of Colgate-Palmolive from 1984 to July 2007. Mr. Mark joined Colgate-Palmolive in 1963 and held a series of senior management positions in the United States and overseas before being appointed Chief Executive Officer. Mr. Mark served as a director of Time Warner Inc. from 1993 to May 2009, Pearson plc from 1990 to 2006, and Citigroup Inc. from 1996 to 2003. Director Qualifications: Management and Leadership Experience – Chief Executive Officer of Colgate-Palmolive from 1984 to July 2007 Financial Expertise – former member of the Audit Committees of Citigroup, Pearson, and Time Warner; audit committee financial expert Industry Experience – former director of Citigroup; director of the Company since 2004 Marketing Experience – former Chief Executive Officer of a global consumer products company Outside Board Experience – former director of Citigroup, Colgate-Palmolive, Pearson, and Time Warner 9 Michael R. McCarthy, 59, has been a director since 1996. Mr. McCarthy has served as a director and Chairman of McCarthy Group since 1986. McCarthy Group is a private equity firm. Mr. McCarthy also serves as a director of Union Pacific Corporation and Peter Kiewit Sons’, Inc. Director Qualifications: Management and Leadership Experience – Chairman of McCarthy Group Financial Expertise – member of the Audit Committee of Union Pacific; determined to be audit committee financial expert by Union Pacific’s Board of Directors; founder of private equity firm Industry Experience – director of the Company since 1996 Outside Board Experience – Union Pacific; Peter Kiewit Sons’ Thomas L. Millner, 57, has been our President and CEO and a director since April 2009. Mr. Millner was the Chief Executive Officer of Remington Arms Company, Inc., a leading manufacturer of firearms and ammunition, from April 1999 until March 2009 and was a director of Remington from June 1994 until March 2009. From December 2008 until March 2009, Mr. Millner also served as Chief Executive Officer of Freedom Group, Inc., a holding company which directly or indirectly owns Remington and related companies. Mr. Millner served as President of Remington from May 1994 to May 2007. Mr. Millner served as a director of Stanley Furniture Company, Inc. from 1999 to March 2011 and Lazy Days’ R.V. Center, Inc. from 2005 to June 2009. Director Qualifications: Management and Leadership Experience – current President and CEO; Chief Executive Officer of Remington from April 1999 to March 2009 Financial Expertise – former member of the Audit Committee of Stanley Furniture Company; determined to be audit committee financial expert by Board of Directors of Stanley Furniture Company Industry Experience – current President and CEO; director of the Company since 2009 Outside Board Experience – former director of Stanley Furniture Company and Lazy Days’ R.V. Center Beth M. Pritchard, 64, has been a director since March 2011. Ms. Pritchard has been the Chief Executive Officer of Sunrise Beauty Studio, LLC since February 2009. Sunrise Beauty Studio provides conceptualization, development, and commercialization of third party beauty care brands. Ms. Pritchard was the President and Chief Executive Officer of Dean & DeLuca, Inc., a retailer of gourmet and specialty foods, from June 2006 to November 2007 and was Vice Chairman of Dean & Deluca from December 2007 to November 2008. Ms. Pritchard was the President and Chief Executive Officer of Organized Living, Inc., a retailer of home and office storage and organization products, from January 2004 until May 2005, when it filed a reorganization petition under chapter 11 of the Bankruptcy Code and was subsequently liquidated. From 1991 to 2003, Ms. Pritchard was an executive with Limited Brands, Inc., a specialty retailer, serving as President and Chief Executive Officer of Bath & Body Works. Ms. Pritchard serves as a director of Vitamin Shoppe, Inc. She served as a director of Ecolab Inc. from 2004 to May 2010, Borders Group, Inc. from 2000 to 2007, and Albertson’s, Inc. from 2004 to 2006. 10 Director Qualifications: Management and Leadership Experience – President and Chief Executive Officer of Dean & DeLuca from June 2006 to November 2007; President and Chief Executive Officer of Organized Living from January 2004 to May 2005; President and Chief Executive Officer of Bath & Body Works from 1991 to 2003 Financial Expertise – former member of the Audit Committee of Albertson’s Industry Experience – former President and Chief Executive Officer of several specialty retailers; member of Board of Directors of specialty retailer and direct marketer of vitamins and supplements Marketing Experience – former President and Chief Executive Officer of several specialty retailers Outside Board Experience – Vitamin Shoppe; former director of Ecolab, Borders Group, and Albertson’s THE BOARD OF DIRECTORS RECOMMENDS THAT SHAREHOLDERS VOTE “FOR” ALL OF THE NOMINEES. CORPORATE GOVERNANCE The Board has developed corporate governance practices to help it fulfill its responsibility to shareholders to oversee the work of management in the conduct of the Company’s business and to seek to serve the long-term interests of shareholders. The Company’s corporate governance practices are memorialized in our Corporate Governance Guidelines (our “Governance Guidelines”) and the charters of the three committees of the Board. The Governance Guidelines and committee charters are reviewed periodically and updated as necessary to reflect changes in regulatory requirements and evolving oversight practices. These documents are available on our website at www.cabelas.com. Board of Directors Our Board consists of ten members. Six of our directors are independent under the requirements set forth in the New York Stock Exchange (“NYSE”) listing standards and our Governance Guidelines. For a director to be considered independent, the Board must determine that the director does not have any direct or indirect material relationship with Cabela’s. The Board has established guidelines to assist it in determining director independence, which conform to or exceed the independence requirements of the NYSE listing standards. The Board also has determined that certain relationships between Cabela’s and its directors are categorically immaterial and shall not disqualify a director or nominee from being considered independent. These independence guidelines and categorical standards are attached as Appendix A to this Proxy Statement. 11 In addition to applying the independence guidelines, the Board will consider all relevant facts and circumstances in making an independence determination, and not merely from the standpoint of the director, but also from that of persons or organizations with which the director has an affiliation. The Board has determined that Ms. Pritchard and Messrs. Armstrong, Edmondson, Gottschalk, Mark, and McCarthy satisfy the NYSE independence requirements and Cabela’s independence guidelines. The Board also has determined that (i) Ms. Pritchard and Messrs. Armstrong, Edmondson, and Mark have no relationships with Cabela’s (other than being a director and shareholder), (ii) Mr. McCarthy has one immaterial relationship with Cabela’s that falls within category i. of the categorical standards adopted by the Board, and (iii) Mr. Gottschalk has three immaterial relationships with Cabela’s that fall within category i. of the categorical standards adopted by the Board. During fiscal 2010, our Board held five meetings and acted by written consent four times. During fiscal 2010, all of our directors attended 80% or more of the aggregate number of Board meetings and committee meetings on which they served (during the periods for which they served as such). It is the Board’s policy to encourage directors nominated for election and remaining in office to be present at annual meetings of shareholders, unless attendance would be impracticable or constitute an undue burden on such nominee or director. All directors attended our 2010 annual meeting of shareholders. Board Leadership and Structure We have a separate Chairman and CEO. Mr. R. Cabela serves as our Chairman, and Mr. Millner serves as our CEO. The Board currently believes that having a separate Chairman and CEO provides an appropriate separation of duties and is in the best interests of our shareholders. Our Governance Guidelines also provide for the role of lead independent director (“Lead Director”). Mr. McCarthy currently serves as Lead Director. The Lead Director is selected by the independent directors on the Board to serve a one-year term as Lead Director. The Lead Director’s roles and responsibilities include: developing, with input from the other independent directors, the agenda for executive sessions involving only the independent directors; presiding over executive sessions involving only the independent directors and, at the request of the Chairman, other meetings of the Board; facilitating communication between the independent directors and the Company’s management; and approving, in consultation with the Chairman and CEO, the agenda and materials for each Board meeting. The Lead Director may, in appropriate circumstances, call meetings of the independent directors and communicate with various constituencies that are involved with the Company. The Board believes that its leadership structure is appropriate because having the Lead Director involved in setting agendas and communicating with management provides the appropriate balance between strategy development and independent oversight of management. 12 Time is allotted at each Board meeting for an executive session involving only our independent directors. All of our non-management directors are independent. The Lead Director or, in his absence, the independent director with the most seniority on the Board who is present serves as the presiding director at each executive session. Board’s Role in Risk Oversight The Board has an active role, as a whole and also at the committee level, in overseeing management of the Company’s risks. The Board regularly reviews information regarding the Company’s credit, liquidity, and operations, as well as the risks associated with each. The Compensation Committee is responsible for overseeing the management of risks relating to the Company’s executive compensation plans and arrangements. The Audit Committee oversees management of financial risks and potential conflicts of interest. The Nominating and Corporate Governance Committee manages risks associated with the independence of the Board. While each committee is responsible for evaluating certain risks and overseeing the management of such risks, the entire Board is regularly informed through committee reports about such risks. Committees of the Board of Directors The Board has three standing committees: the Audit Committee, the Compensation Committee, and the Nominating and Corporate Governance Committee. All committee members meet the independence requirements of the SEC and NYSE. The charters of these committees are available on our website at www.cabelas.com. Pursuant to Board policy, all directors receive notice of, and an invitation to, all Committee meetings. Audit Compensation Nominating and Corporate Name Committee Committee Governance Committee Theodore M. Armstrong X X John H. Edmondson X X X John Gottschalk Chairman X Reuben Mark X X Chairman Michael R. McCarthy Chairman X Beth M. Pritchard Audit Committee The Audit Committee is responsible for the oversight of our accounting, reporting, and financial control practices. The Audit Committee also reviews the qualifications of the independent registered public accounting firm, selects and engages the independent registered public accounting firm, informs our Board as to their selection and engagement, reviews the plans, fees, and results of their audits, reviews reports of management and the independent registered public accounting firm concerning our system of internal control, and considers and approves any non-audit services proposed to be performed by the independent registered public accounting firm. The Audit Committee held nine meetings during 2010. 13 The Board has determined, in its business judgment, that Messrs. Armstrong, Edmondson, Gottschalk, and Mark are independent as required by the Securities and Exchange Act of 1934, as amended, the applicable listing standards of the NYSE, and our Governance Guidelines. The Board has determined that it would be desirable for all members of the Audit Committee to be “audit committee financial experts,” as that term is defined by SEC rules, to the extent they qualify for such status. The Board has conducted an inquiry into the qualifications and experience of each member of the Audit Committee. Based on this inquiry, the Board has determined that Messrs. Armstrong, Edmondson, Gottschalk, and Mark meet the SEC’s criteria for audit committee financial experts and that each has accounting and related financial management expertise within the meaning of the listing standards of the NYSE. Compensation Committee The Compensation Committee is responsible for the oversight of our compensation and benefit policies and programs, including administration of our annual bonus awards and long-term incentive plans, and the evaluation of our CEO and other executive officers. The Compensation Committee held six meetings during 2010. The Compensation Committee’s specific responsibilities and duties are set forth in its charter and include: evaluating the performance of the CEO and other executive officers relative to performance goals and objectives approved by the Compensation Committee; setting the compensation of the CEO and other executive officers based upon the evaluation of performance; evaluating compensation plans, policies, and programs with respect to directors, executive officers, and certain key personnel; and granting awards of shares or options to purchase shares pursuant to the Company’s equity-based plans. The Compensation Committee’s charter provides that the Compensation Committee may form and delegate authority to subcommittees or delegate authority to individual Compensation Committee members in its discretion and shall review the actions of such subcommittees or individual Compensation Committee members as appropriate. The Compensation Committee also may delegate authority to fulfill certain administrative duties regarding the Company’s compensation programs to members of management, the Company’s Human Resources Department, or to third party administrators. 14 Regarding most compensation matters, including executive compensation, our CEO and our Executive Vice President and Chief Administrative Officer provide recommendations to the Compensation Committee. During 2010, our CEO and our Executive Vice President and Chief Administrative Officer provided the Compensation Committee recommendations regarding annual salaries, bonus amounts, performance criteria, equity awards, and overall compensation strategy for our executive officers, including recommendations regarding their own compensation. Although the Compensation Committee considers information and recommendations presented by our CEO and our Executive Vice President and Chief Administrative Officer, it makes executive officer compensation decisions independent of the recommendations of the Company’s management. During fiscal 2010, the Compensation Committee did not engage any compensation consultants. The Company’s management engaged Hay Group, an executive compensation advisory firm, to provide market data and analysis regarding executive officer compensation. Hay Group was paid less than $37,000 in fiscal 2010. Nominating and Corporate Governance Committee The Nominating and Corporate Governance Committee is responsible for the oversight of, and assisting our Board in, developing and recommending corporate governance practices and selecting the director nominees to stand for election at annual meetings of our shareholders. The Nominating and Corporate Governance Committee held five meetings during 2010. Report of the Audit Committee The Audit Committee assists the Board in its oversight of the Company’s financial statements and reporting practices. The Audit Committee operates under a written charter adopted by the Board, which describes this and the other responsibilities of the Audit Committee. The Audit Committee has reviewed and discussed the Company’s audited financial statements with management, which has primary responsibility for the financial statements. Deloitte & Touche LLP (“Deloitte”), the Company’s independent registered public accounting firm for 2010, is responsible for expressing an opinion on the conformity of the Company’s audited financial statements with generally accepted accounting principles. The Audit Committee has discussed with Deloitte the matters required to be discussed by Statement on Auditing Standards No. 61, as amended (AICPA, Professional Standards, Vol. 1. AU section 380), as adopted by the Public Company Accounting Oversight Board (“PCAOB”) in Rule 3200T. The Audit Committee has received the written disclosures and the letter from Deloitte required by applicable requirements of the PCAOB regarding Deloitte’s communications with the Audit Committee concerning independence, and has discussed with Deloitte its independence. Based on the review and discussions referred to above, the Audit Committee (i) recommended to the Board that the audited financial statements be included in the Company’s Annual Report on Form 10-K for fiscal 2010 for filing with the SEC, and (ii) appointed Deloitte as the Company’s independent registered public accounting firm for fiscal 2011. This report is provided by the following directors, who constitute the Audit Committee: John Gottschalk (Chairman) Theodore M. Armstrong John H. Edmondson Reuben Mark 15 Communications with the Board of Directors Interested parties may contact an individual director, the Board as a group, or a specific Board committee or group, including the non-employee directors as a group, by writing to Board of Directors, c/o Secretary, Cabela’s, One Cabela Drive, Sidney, Nebraska 69160. Each interested party communication should specify the applicable addressee or addressees to be contacted, a statement of the type and amount of the securities of the Company that the person holds, if any, and the address, telephone number, and e-mail address, if any, of the person submitting the communication. The Board has instructed the Company’s Secretary to review all communications to the Board and to distribute such communications to the applicable addressee or addressees. Concerns about our financial statements, accounting practices, or internal controls, or possible violations of Cabela’s Business Code of Conduct and Ethics, should be reported (i) pursuant to the procedures outlined in Cabela’s Business Code of Conduct and Ethics, which is available on our website at www.cabelas.com, or (ii) by writing to the Chairman of the Audit Committee, c/o Secretary, Cabela’s, One Cabela Drive, Sidney, Nebraska 69160. Procedures Regarding Director Candidates Recommended by Shareholders The Nominating and Corporate Governance Committee will consider director candidates recommended by shareholders, evaluating them using criteria similar to that used to evaluate candidates recommended by others. The Nominating and Corporate Governance Committee has not established a minimum number of shares that a shareholder must own in order to present a candidate for consideration, or a minimum length of time during which the shareholder must own its shares. Such recommendations should be made in writing to the Nominating and Corporate Governance Committee, c/o Secretary, Cabela’s, One Cabela Drive, Sidney, Nebraska 69160, and should include a description of the qualifications of the proposed candidate. The Nominating and Corporate Governance Committee’s qualifications and specific qualities and skills required for directors are attached as Appendix B to this Proxy Statement. In addition to considering candidates suggested by shareholders, the Nominating and Corporate Governance Committee considers potential candidates recommended by current directors, officers, employees, and others. The Nominating and Corporate Governance Committee screens all potential candidates in a similar manner regardless of the source of the recommendation. The Nominating and Corporate Governance Committee’s review is typically based on any written materials provided with respect to the potential candidate as well as the Committee’s own investigation. The Nominating and Corporate Governance Committee determines whether the candidate meets the Company’s qualifications and specific qualities and skills for directors and whether requesting additional information or an interview is appropriate. It is the Committee’s policy to re-nominate incumbent directors who continue to satisfy the Committee’s criteria for membership on the Board, whom the Committee believes continue to make important contributions to the Board, and who consent to continue their service on the Board. 16 The Nominating and Corporate Governance Committee also will consider whether to nominate any person nominated by a shareholder in accordance with the information and timely notice requirements set forth in Article II, Section 11 of our Amended and Restated Bylaws. Business Code of Conduct and Ethics and Code of Ethics The Board has adopted a Business Code of Conduct and Ethics applicable to all directors, officers, and employees of the Company, which constitutes a “code of ethics” within the meaning of SEC rules. A copy of our Business Code of Conduct and Ethics is available on our website at www.cabelas.com. We expect to disclose to shareholders any waiver of the Business Code of Conduct and Ethics for directors or executive officers by posting such information on our website at the address specified above. EXECUTIVE OFFICERS OF THE COMPANY The table below sets forth certain information regarding our executive officers. Name Age Position Richard N. Cabela 74 Chairman James W. Cabela 71 Vice Chairman Dennis Highby 62 Vice Chairman Thomas L. Millner 57 President and Chief Executive Officer Patrick A. Snyder 56 Executive Vice President and Chief Marketing Officer Brian J. Linneman 44 Executive Vice President and Chief Merchandising Officer Ralph W. Castner 48 Executive Vice President and Chief Financial Officer Joseph M. Friebe 56 Executive Vice President, and President and Chief Executive Officer of World's Foremost Bank Charles Baldwin 43 Executive Vice President and Chief Administrative Officer Michael Copeland 49 Executive Vice President and Chief Operations Officer Douglas R. Means 45 Executive Vice President and Chief Supply Chain Officer 17 See “Proposal One - Election of Directors” for information concerning the business experience of Messrs. R. Cabela, J. Cabela, Highby, and Millner. Information concerning the business experience of our other executive officers is set forth below. Patrick A. Snyder has been our Executive Vice President and Chief Marketing Officer since January 2010. From July 2009 to January 2010, Mr. Snyder was our Senior Vice President of Merchandising and Marketing. He also held that position from March 2007 to October 2007. From October 2007 to July 2009, Mr. Snyder was our Senior Vice President of Merchandising, Marketing, and Retail Operations. From July 2003 to March 2007, Mr. Snyder was our Senior Vice President of Merchandising. From 1996 to July 2003, he was Director of Merchandise for Clothing. Mr. Snyder joined us in 1981 as a Product Manager. Brian J. Linneman has been our Executive Vice President and Chief Merchandising Officer since January 2010. From October 2007 to January 2010, Mr. Linneman was our Senior Vice President of Global Supply Chain and Operations. From April 2004 to October 2007, Mr. Linneman was our Vice President and Chief Operating Officer. From July 2003 to April 2004, Mr. Linneman was our Vice President of Strategic Projects and MIS. From 2002 to July 2003, he was our Director of Strategic Projects. From 1999 to 2002, he was our Corporate Logistics Manager. Prior to joining us, Mr. Linneman was employed by United Parcel Service from 1987 to 1999, most recently as a Logistics Manager in the west region. Ralph W. Castner has been our Executive Vice President and Chief Financial Officer since January 2010. From March 2006 to November 2010, Mr. Castner was Chairman of the Board of World’s Foremost Bank, our wholly-owned bank subsidiary. From July 2003 to January 2010, Mr. Castner was our Vice President and Chief Financial Officer. From 2000 to July 2003, Mr. Castner was our Director of Accounting and Finance and Treasurer of World's Foremost Bank. Prior to joining us, he was employed by First Data Corporation from 1990 to 2000, most recently as a Vice President. Prior to joining First Data Corporation, Mr. Castner was a certified public accountant with the public accounting firm of Touche Ross and Company. Joseph M. Friebe has been an Executive Vice President since January 2010, Chief Executive Officer of World’s Foremost Bank since June 2006, and President of World’s Foremost Bank since May 2007. From June 2006 to January 2010, Mr. Friebe was a Vice President. From July 2003 to June 2006, Mr. Friebe was our Vice President of Direct Marketing. From March 1996 to July 2003, he was our Director of Marketing. Prior to joining us, he worked for 13 years in the direct marketing business, most recently serving as a Vice President of The Sportsman’s Guide. Mr. Friebe began his career at Grant Thornton as a certified public accountant. Charles Baldwin has been our Executive Vice President and Chief Administrative Officer since January 2010. From October 2007 to January 2010, Mr. Baldwin was our Vice President and Chief Human Resources Officer. Mr. Baldwin joined us after a 20 year career with Wal-Mart Stores, Inc., with more than 10 years of experience in the human resources division. Mr. Baldwin served as Wal-Mart’s Vice President of Global Talent Management from 2005 to October 2007 and Vice President of Corporate People Development from 2001 to 2005. 18 Michael Copeland has been our Executive Vice President and Chief Operations Officer since January 2010. From November 2007 to January 2010, Mr. Copeland was our Vice President of Retail Operations. Mr. Copeland joined us after a 15 year career with Lowe’s Companies, Inc. Mr. Copeland served as a Regional Vice President of Lowe’s from September 2001 to November 2007. Douglas R. Means has been our Executive Vice President and Chief Supply Chain Officer since April 2010. Mr. Means joined us after an 18 year career with Jones Apparel Group, Inc. Mr. Means served as Jones Apparel’s Executive Vice President of Production for Better Sportswear from July 2007 to April 2010 and Executive Vice President of Supply Chain from October 2004 to July 2007. Prior to joining Jones Apparel, Mr. Means was a consultant with Kurt Salmon Associates. EXECUTIVE COMPENSATION Throughout this Proxy Statement, the individuals included in the Summary Compensation Table on page 35 are referred to as the “named executive officers.” In the Compensation Discussion and Analysis below, the individuals listed above as executive officers of the Company, other than Richard N. Cabela, James W. Cabela, and Dennis Highby, are referred to as the “executive officers.” Compensation Discussion and Analysis Executive Summary Our compensation programs are intended to provide a link between the creation of shareholder value and the compensation earned by our executive officers and certain key personnel. Our compensation structure consists of a mix of base pay, short-term incentive compensation, and long-term incentive compensation. Our short-term incentive plan (our Performance Bonus Plan) provides for cash bonuses to be paid to our executive officers based on individual and/or corporate performance. Objectives are set on an annual basis, and they consist of milestones which will contribute to growth in shareholder value. Under our long-term incentive plan, we have granted stock options, restricted stock, restricted stock units, and performance-based restricted stock units. The long-term incentive plan is designed to reward executives for increasing long-term shareholder value. 19 As discussed in "Management's Discussion and Analysis of Financial Conditions and Results of Operations" in our Annual Report on Form 10-K, our fiscal 2010 financial results were strong relative to our fiscal 2009 results. The following table highlights the year-over-year comparison of some of the key financial metrics that we use in evaluating the Company's performance for the purpose of making compensation decisions. Corporate Financial Objectives Fiscal 2010 Fiscal 2009 Increase Adjusted Earnings Per Share Return on Invested Capital 13.1% 11.1% 200 basis points Merchandise Gross Margins 35.1% 34.6% 50 basis points Total Revenue $2.663 billion $2.632 billion $31 million Earnings per share, return on invested capital, merchandise gross margins, and total revenues were the corporate financial objectives used to determine the fiscal 2010 cash bonus opportunities for our named executive officers. The maximum levels for earnings per share, return on invested capital, and total revenue were met or exceeded, and the floor level for merchandise gross margins was exceeded. In an effort to ensure that our overall compensation package remains weighted to long-term incentive opportunities, in March 2010 and 2011, our executive officers received restricted stock units, performance-based restricted stock units, and stock options. We believe that our compensation programs provide a strong link with shareholder value, as demonstrated by the following: Our short-term incentive plans are set on an annual basis, consisting of milestones which contribute to growth in shareholder value. Our long-term incentive plans are designed to reward executive officers for the achievement of long-term objectives, which result in an increase in shareholder value. Since a significant ownership stake in the Company leads to a strong alignment of interests with shareholders, our executive officers are subject to minimum stock ownership and retention guidelines as follows: our Chief Executive Officer is required to own stock equal in value to five times his annual base salary and Executive Vice Presidents are required to own stock equal in value to three times their annual base salary. Our Management Change of Control Severance Agreements with our executive officers contain a double trigger and any payments under these agreements are strictly tied to both a change in control and termination of employment. Our Management Change of Control Severance Agreements with our executive officers, if triggered, call for payments of less than three times annual base salary and bonus. We do not provide tax gross-ups to our executive officers. 20 We recently amended our 2004 Stock Plan to expressly prohibit the cash buyout of underwater options or stock appreciation rights without shareholder approval. Although we have not taken any of these actions in the past, we consider it a good practice to expressly prohibit these actions in the 2004 Stock Plan. Our 2004 Stock Plan has always prohibited the repricing of options without shareholder approval. Our executive officers receive retirement, health, and welfare benefits that are consistent with our other exempt employees and are not entitled to additional benefits. Our executive officers and directors are not allowed to make a short sale of stock, which we define as any transaction whereby one may benefit from a decline in our stock price. Objectives of Our Compensation Programs The objectives of our compensation programs are to: attract, motivate, and retain superior talent; ensure that compensation is commensurate with our performance and shareholder returns; provide performance awards for the achievement of strategic objectives that are critical to our long-term growth; and ensure that our executive officers and certain key personnel have financial incentives to achieve sustainable growth in shareholder value. Business Strategy We are focused on our 2012 Vision and building sustainable growth in shareholder value. Our 2012 Vision emphasizes the following key components: focus on the customer; improve merchandise performance; retail profitability; retail expansion; direct channel growth; and financial services performance. 21 Elements of Our Executive Compensation Structure Our compensation structure is simple and consists of three tiers of remuneration. The first tier consists of base pay and retirement, health, and welfare benefits. The second tier consists of short-term incentive compensation. The third tier consists of long-term incentive compensation. Base pay and benefits are designed to be sufficiently competitive to attract and retain world-class executives. Executive officers receive retirement, health, and welfare benefits that are consistent with our other exempt employees and are not entitled to additional benefits. Our short-term incentive plan (our Performance Bonus Plan) provides for cash bonuses to be paid to our executive officers based on corporate performance. Objectives are set on an annual basis, and they consist of milestones which will contribute to growth in shareholder value. To the extent objectives are achieved, the short-term incentive plan pays on an annual basis. Our long-term incentive plan (our 2004 Stock Plan) provides for awards of stock options, restricted stock, restricted stock units, performance-based restricted stock units, and other equity-based incentives. These are designed to reward executive officers for the achievement of long-term objectives which result in an increase in shareholder value. By the terms of their employment agreements, neither Mr. R. Cabela nor Mr. J. Cabela have ever participated in our Performance Bonus Plan or our 2004 Stock Plan. Under the terms of his employment agreement, Mr. Highby is not eligible for future awards under our Performance Bonus Plan or our 2004 Stock Plan. Information concerning our employment agreements with Messrs. R. Cabela, J. Cabela, and Highby can be found on page40 under the heading “Employment Agreements.” Our Incentive Plans are Designed to Drive Strong Business Results and Align the Interests of our Executive Officers with Shareholders Our short-term incentive plan for 2010 was designed to reward executives for achieving predetermined benchmarks in earnings per share, return on invested capital, merchandise gross margins, total revenue, and comparable store sales. The short-term incentive plan for 2010 was designed to keep our executive officers focused on operating efficiencies and increases in comparable store sales, even as we undertook our growth initiatives. See “Fiscal 2010 Cash Bonus Opportunities” for a discussion on actual achievement of short-term incentive goals for 2010. In May 2008, our shareholders approved our Performance Bonus Plan. Executive officers are eligible for cash bonuses under the Performance Bonus Plan based on the achievement of annually established corporate performance criteria. In 2011, the Performance Bonus Plan will reward executive officers for achieving predetermined benchmarks in (i) earnings per share, (ii) return on invested capital, (iii) merchandise gross margins, (iv) total revenue, and (v) comparable store sales. The short-term incentive targets are designed to keep our executive officers focused on operating efficiencies while growing total revenue and comparable store sales. See “Fiscal 2011 Cash Bonus Opportunities” for additional information. 22 To date, we have granted stock options, restricted stock, restricted stock units, and performance-based restricted stock units under our long-term incentive plan. In future years, we may also make grants of other equity-based awards. The long-term incentive plan is designed to reward executives for increasing long-term shareholder value. This will be accomplished by the successful execution of the Company’s growth initiatives, coupled with the consistent achievement of profitability goals. The long-term incentive plan will keep executive officers focused on both revenue and profit growth, and can potentially be a very significant source of compensation for executive officers in the long term, which encourages the retention of executive talent. How We Determine to Pay What We Pay Our compensation policy is based on: our long-standing philosophy of having a significant portion of potential short-and long-term compensation being tied to our performance; internal equity; and individual and corporate performance. In setting base pay for our executive officers, we follow a practice which dates to the Company’s inception. The Compensation Committee sets a level of base pay which is adequate to attract and retain the level of talent the Company requires. Exceptional corporate performance is rewarded through the annual bonus program and is not reflected in base pay. The Compensation Committee pays close attention to internal equity when it sets pay. In particular, it takes into account the relative value of its individual executive officer positions, as well as the value of the jobs immediately below the executive officer level. Periodically, the Compensation Committee references base pay practices at public companies of a similar size to help ensure base pay remains broadly within a competitive range. Based on market conditions and analysis of peer compensation practices, in March 2011, the Compensation Committee determined to increase the base salaries for all executive officers by 2.5% over their 2010 levels. Accordingly, the 2011 base salaries for our named executive officers are as follows. Fiscal 2011 Base Salary Thomas L. Millner Ralph W. Castner Patrick A. Snyder Brian J. Linneman Joseph M. Friebe 23 In setting annual cash bonus opportunities, the Compensation Committee abides by the philosophy the Company has maintained since its founding. That is, cash bonuses might be equal to or in excess of base pay if corporate performance reaches predetermined levels. Our annual cash bonus opportunities reflect our long-held philosophy that annual cash bonuses should be tied to the Company’s performance. Our Compensation Committee takes into account several factors in determining the level of long-term incentive opportunity to grant to our executive officers. In 2010, the Compensation Committee took the following factors into account: individual executive officer performance; the effect of equity compensation grants on earnings per share; the executive officers’ percentage of the total number of options and restricted stock units being granted to employees in fiscal 2010; and the level of grants necessary to keep our executive officers focused, motivated, and engaged. In considering the level of option and restricted stock unit grants required to keep our executive officers focused, motivated, and engaged, the Compensation Committee periodically makes reference to equity compensation practices at similar-sized public companies. However, we do not determine grants by setting them at a particular percentile of the market range. In February 2009, the Compensation Committee introduced restricted stock units as a long-term incentive opportunity. The Compensation Committee believes that this will continue to provide a competitive compensation package to our executive officers while increasing the Company’s retention of quality executives. A restricted stock unit entitles the recipient to receive a share of common stock after the applicable vesting period expires. In March 2010 and 2011, the Compensation Committee granted restricted stock units subject to a performance criteria vesting condition. A restricted stock unit that is subject to a performance criteria vesting condition entitles the recipient to receive a share of common stock after the applicable vesting period expires if the performance criteria is satisfied. Annual equity awards for our executive officers and key employees were granted on March 2, 2010, and March 2, 2011. Each executive officer award included restricted stock units, performance-based restricted stock units, and stock options. The March 2010 and 2011 annual executive officer restricted stock unit awards were split between restricted stock units and performance-based restricted stock units, with a significant majority of the restricted stock units being performance-based. The restricted stock units that are not performance-based will vest in three equal annual installments beginning on the first anniversary of the applicable grant date. The restricted stock units subject to the performance criteria will vest in three equal annual installments beginning on the first anniversary of the applicable grant date if the performance criteria is met. 24 Performance Criteria for Performance-Based Restricted Stock Units The restricted stock units subject to a performance criteria that were granted in March 2010 would have been forfeited unless we earned at least $1.08 per diluted share on an adjusted basis in fiscal 2010. As we earned $1.68 per diluted share on an adjusted basis in fiscal 2010, the restricted stock units granted subject to this performance criteria will vest in three equal annual installments. The first installment vested in March 2011. Policy for Allocating Between Long-Term and Annual Compensation Our policy for allocating between long-term and annual compensation for our executive officers is as follows: On an annual basis, the Compensation Committee’s current strategy is to use a balanced approach in allocating between base pay, annual cash bonus opportunities, and equity-based long-term compensation. We expect that in the long run the majority of total compensation paid to executive officers will come from equity-based long-term incentives. Executive officers will only enjoy rewards to the extent they create commensurate value for shareholders. This is consistent with our philosophy of utilizing executive compensation to create sustainable growth in shareholder value. We recognize that to create sustainable growth in shareholder value, increases in revenue and profitability are necessary in the near term. Accordingly, it is our intention to pay annual cash bonuses which have the potential to be equal to or greater than base pay. However, bonuses will only be paid to the extent short-term objectives are achieved or exceeded. Finally, we recognize that in order to attract and retain the kind of talent necessary to build shareholder value, we must pay competitive base salaries and benefits. Benchmarking of Compensation We take several factors into account in determining base pay, short-term incentive opportunities, and long-term incentive opportunities, including individual and corporate performance, internal equity, and competitive pay data. Our compensation philosophy does not include an effort to pay executive officers at a specific percentile of the market range. Accordingly, we did not select a group of peer companies with the intention of using their executive officer pay as a benchmark against which to set our compensation. 25 Nevertheless, we understand that there are competitors for executive officer talent, and we find it useful to examine competitive pay practices from time to time. For purposes of evaluating base pay, short-term incentive opportunities, and long-term incentive opportunities, we consider market practices in a wide variety of companies, both in and outside of our industry. Our practice has been to reference market data such as equity “run rates” (the sum of equity awards divided by shares outstanding), pay mix (base, short term, and long term), and comparative pay data. Our Long-Term Incentive Awards Align the Interests of our Executive Officers with Shareholders To date, the Compensation Committee has awarded stock options, restricted stock, restricted stock units, and performance-based restricted stock units under our long-term incentive plan. The Compensation Committee may consider using other equity-based incentives in the future. Stock options, restricted stock, restricted stock units, and performance-based restricted stock units bear a relationship to the achievement of our long-term goals in that they increase in value as our stock increases in value. Our executive officers are exposed to considerable downside risk through the shares of the Company they own outright. The Compensation Committee carefully evaluates the cost of equity-based incentives it grants to our executive officers in terms of their impact on earnings per share. The Compensation Committee will continue to evaluate the cost of equity-based incentives against the benefits those incentives are likely to yield in building sustainable growth in shareholder value. We do not Engage in Market Timing when Granting Equity Awards We have never granted, nor will we grant, equity awards in coordination with the release of material, non-public information. During fiscal 2006, 2007, and 2008, annual equity awards to our executive officers and key employees were made by the Compensation Committee in May. In 2009, 2010, and 2011, annual equity awards to our executive officers and key employees were made by the Compensation Committee in March. The Compensation Committee granted equity awards in March 2009, March 2010, and March 2011 to allow equity award grant information to be communicated to employees in connection with 2009, 2010, and 2011 bonus information. We expect that future equity awards will be made at approximately the same time of year as our 2009, 2010, and 2011 equity awards. Exceptions would include grants made to key hires, grants made as a result of promotions, and other extraordinary circumstances. We have properly accounted for all of our equity awards. As a public company, we have never awarded options and set the exercise price at any price less than the fair market value of our stock on the grant date. Specific Forms of Compensation and the Role of Compensation Committee Discretion In the past, the Compensation Committee has retained the discretion to review executive officer base pay and make changes based on general performance and market norms. In addition, the Compensation Committee has retained the discretion to make long-term incentive grants based on several factors detailed in this Compensation Discussion and Analysis. The Compensation Committee intends to retain the discretion to make decisions about executive officer base compensation and long-term incentive compensation. 26 The Compensation Committee retains its right to make future grants of options, restricted stock, restricted stock units, or other equity compensation subject to performance goals. In March 2010 and March 2011, the Compensation Committee granted restricted stock units subject to performance criteria. Commencing in 2007, the Compensation Committee established predetermined targets and criteria for the payment of the annual short-term incentive to our executive officers. The Performance Bonus Plan specifically provides that the Compensation Committee may set performance objectives, performance criteria, and levels of bonus opportunity each year. Information concerning the targets and criteria for 2010 and 2011 is provided below. The predetermined targets and criteria for fiscal 2010 and 2011 consist of corporate financial objectives for each executive officer. The relative weight of the corporate financial objectives as a whole is set at the beginning of the annual performance period. The Compensation Committee retains discretion to make downward adjustments to the bonuses yielded by the corporate financial objectives, but cannot make upward adjustments. In addition, the Compensation Committee may pay discretionary cash bonuses based upon performance. 2008 Retention Awards In July 2008, the Compensation Committee granted special retention awards to Messrs. Snyder and Linneman which consisted of a cash retention award and a restricted stock award. On January 7, 2010, 50% of the cash retention awards were paid. The remaining 50% of the cash retention awards were paid on January 7, 2011. The total amount of the cash retention award for Mr. Snyder was $316,667, and the total amount of the cash retention award for Mr. Linneman was $266,667. In addition to the cash retention awards, on July 7, 2008, the Compensation Committee approved the grant of 60,433 shares of restricted stock to Mr. Snyder and 50,891 shares of restricted stock to Mr. Linneman under our 2004 Stock Plan. The restricted stock awards vest with respect to one-third of the restricted stock on each of the third, fourth, and fifth anniversaries of the grant date. The right to receive each one-third of the restricted stock award is contingent on Messrs. Snyder’s and Linneman’s continuous employment with the Company through the applicable vesting dates. The purpose of the retention awards was to maintain the stability of the Company’s leadership team by providing an additional incentive for Messrs. Snyder and Linneman to remain with the Company during the periods that the awards vest. These awards were granted as an important component of the compensation packages for Messrs. Snyder and Linneman at a time when the Company was seeking to ensure a stable management team and build sustainability within the organization. 27 Our Fiscal 2010 Cash Bonus Opportunities Drove Strong Business Results In March 2010, the Compensation Committee set the targets and criteria for the fiscal 2010 cash bonus opportunities for our named executive officers pursuant to our Performance Bonus Plan. For fiscal 2010, each named executive officer’s cash bonus opportunity was based upon the achievement of corporate financial objectives relating to earnings per share, return on invested capital, merchandise gross margins, and total revenue. For fiscal 2010, 25% of each named executive officer’s cash bonus opportunity was based on each metric. The named executive officers received no payment for a metric unless the Company achieved the floor corporate financial objective for that metric. In addition, the named executive officers received no payment for any of the corporate financial objectives unless the floor corporate financial objective for earnings per share was achieved. The corporate financial objectives for 2010 are set forth below. Corporate Financial Objectives Floor Threshold Target Maximum Earnings Per Share Return on Invested Capital 10.7% 11.0% 11.2% 11.5% Merchandise Gross Margins 35.0% 35.5% 36.0% 36.7% Total Revenue $2.54B $2.58B $2.61B $2.66B For fiscal 2010, the Company earned $1.68 per diluted share on an adjusted basis; return on invested capital was 13.1%; merchandise gross margins were 35.1%; and total revenue was $2.663 billion. The maximum levels for earnings per share, return on invested capital, and total revenue were met or exceeded, and the floor level for merchandise gross margins was exceeded. Therefore, fiscal 2010 cash bonuses attributable to such corporate financial metrics were earned by our named executive officers. Furthermore, each named executive officer was eligible for an additional bonus equal to 25% of his base pay based upon the achievement of a corporate financial objective relating to comparable store sales. The additional cash bonuses were to be paid if the Company’s fiscal 2010 comparable store sales increased by 2.0% or greater. Since fiscal 2010 comparable store sales increased by 1.6%, no additional cash bonuses were earned by our named executive officers. 28 Total annual cash bonuses for our named executive officers for 2010 were paid as follows. Corporate Financial Comparable Store Objective Sales Additional Bonus Bonus Total Bonus Thomas L. Millner $0 Ralph W. Castner $0 Patrick A. Snyder $0 Brian J. Linneman $0 Joseph M. Friebe $0 Earnings per share was chosen to help assure that compensation remains proportional to the return on investment earned by shareholders. For purposes of the fiscal 2010 cash bonus opportunities, earnings per share was measured on a diluted basis by dividing our net income by the sum of the weighted average number of shares outstanding during the period. Excluded from the earnings per share calculation were (1) any losses on sales of assets, (2) any impairment charges or fixed asset writedowns, and (3) any acceleration of depreciation charges caused by impairment of economic development bonds (all after tax). Return on invested capital is a financial metric that measures how effectively our management is able to allocate capital. For purposes of the fiscal 2010 cash bonus opportunities, return on invested capital was measured by dividing our adjusted income by average total capital invested in our business. Adjusted income was calculated by adding interest expense, rent expense, and retail segment depreciation and amortization (all after tax) to our net income and by excluding (1) any losses on sales of assets, (2) any impairment charges or fixed asset writedowns, and (3) any acceleration of depreciation charges caused by impairment of economic development bonds (all after tax). Total capital was calculated by adding current maturities of long-term debt, deferred compensation, operating leases capitalized at eight times next year’s annual minimum lease payments, and total stockholders’ equity to our long-term debt (excluding all long- and short-term debt of World’s Foremost Bank) and then subtracting cash and cash equivalents (excluding cash and cash equivalents held by World’s Foremost Bank). Average total capital was calculated as the sum of current and prior year ending total capital divided by two. Merchandise gross margins measure the efficiency of our merchandising business. It was selected as a fiscal 2010 cash bonus opportunity metric because we are focused on improving margins and reducing unproductive inventory as part of our 2012 Vision. For purposes of the fiscal 2010 cash bonus opportunities, merchandise gross margins were calculated pursuant to the method used in the Company's annual report for fiscal 2010 on Form 10-K. Total revenue measures total sales and other revenue. It was selected as a fiscal 2010 cash bonus opportunity metric because we are focused on profitably increasing total revenue as part of our 2012 Vision. For purposes of the fiscal 2010 cash bonus opportunities, total revenue was calculated pursuant to the method used in the Company's annual report for fiscal 2010 on Form 10-K. 29 Comparable store sales measure how the retail stores in our comparable store sales base are contributing to our total revenue. For purposes of the fiscal 2010 cash bonus opportunities, comparable store sales were calculated pursuant to the method used in the Company's annual report for fiscal 2010 on Form 10-K. Our Fiscal 2011 Cash Bonus Opportunities are Designed to Drive Strong Business Results In March 2011, the Compensation Committee set the targets and criteria for the fiscal 2011 cash bonus opportunities for our named executive officers under the Performance Bonus Plan. The following table sets forth the fiscal 2011 cash bonus opportunity for each of our named executive officers. Maximum Floor Bonus Target Bonus Bonus Stretch Bonus Thomas L. Millner Ralph W. Castner Patrick A. Snyder Brian J. Linneman Joseph M. Friebe In March 2011, the Compensation Committee determined that each named executive officer’s target cash bonus opportunity for fiscal 2011 will be based upon the achievement of corporate financial objectives relating to earnings per share, return on invested capital, merchandise gross margins, total revenue, and comparable store sales. The Compensation Committee also determined the relative weights of each of the metrics which make up the corporate financial objectives. The Compensation Committee determined that 20% of each named executive officer’s cash bonus opportunity will be based on each metric. The named executive officers will receive no payment for a metric unless the Company achieves the floor corporate financial objective for that metric. In addition, the named executive officers will receive no payment for any of the corporate financial objectives unless the floor corporate financial objective for earnings per share is achieved. The Compensation Committee anticipates that earnings per share and return on invested capital will be permanent metrics and used each year in setting cash bonus opportunities for our executive officers. Consistent with the fiscal 2010 cash bonus opportunities, we established, for our CEO, a fiscal 2011 floor bonus opportunity equal to 50% of his base salary, a fiscal 2011 target bonus opportunity equal to 125% of his base salary, and a fiscal 2011 maximum bonus opportunity equal to 160% of his base salary. Also consistent with the fiscal 2010 cash bonus opportunities, we established, for each of our other named executive officers, a fiscal 2011 floor bonus opportunity equal to 50% of their base salary, a fiscal 2011 target bonus opportunity equal to 100% of their base salary, and a fiscal 2011 maximum bonus opportunity equal to 125% of their base salary. In an effort to drive exceptional business results and operational excellence, we established a fiscal 2011 stretch bonus opportunity for each of our named executive officers. For our CEO, we established a fiscal 2011 stretch bonus opportunity equal to 200% of his base salary. For each of our other named executive officers, we established a fiscal 2011 stretch bonus opportunity equal to 150% of their base salary. 30 In 2011, we plan to continue to grow by opening two additional retail stores in the United States and one additional retail store in Canada, as well as taking steps to expand our direct business and customer loyalty programs. We view this growth as key to the creation of sustainable long-term shareholder value. Nevertheless, we believe that growth must be profitable. Accordingly, the metrics for the 2011 cash bonus opportunities under the Performance Bonus Plan are designed to keep our executive officers focused on operating efficiencies while growing total revenue and comparable store sales. Earnings per share has been chosen to help assure that compensation remains proportional to the return on investment earned by shareholders. For purposes of the fiscal 2011 cash bonus opportunities, earnings per share will be measured on a diluted basis by dividing our net income by the sum of the weighted average number of shares outstanding during the period. Excluded from the earnings per share calculation will be (1) any losses on sales of assets, (2) any impairment charges or fixed asset writedowns, and (3) any acceleration of depreciation charges caused by impairment of economic development bonds (all after tax). Return on invested capital is a financial metric that measures how effectively our management is able to allocate capital. For purposes of the fiscal 2011 cash bonus opportunities, return on invested capital will be measured by dividing our adjusted income by average total capital invested in our business. Adjusted income will be calculated by adding interest expense, rent expense, and retail segment depreciation and amortization (all after tax) to our net income and by excluding (1) any losses on sales of assets, (2) any impairment charges or fixed asset writedowns, and (3) any acceleration of depreciation charges caused by impairment of economic development bonds (all after tax). Total capital will be calculated by adding current maturities of long-term debt, deferred compensation, operating leases capitalized at eight times next year’s annual minimum lease payments, and total stockholders’ equity to our long-term debt (excluding all long- and short-term debt of World’s Foremost Bank) and then subtracting cash and cash equivalents (excluding cash and cash equivalents held by World’s Foremost Bank). Average total capital will be calculated as the sum of current and prior year ending total capital divided by two. Merchandise gross margins measure the efficiency of our merchandising business. It has been selected as a fiscal 2011 cash bonus opportunity metric because we are focused on improving margins and reducing unproductive inventory as part of our 2012 Vision. For purposes of the fiscal 2011 cash bonus opportunities, merchandise gross margins will be calculated pursuant to the method used in the Company’s annual report for fiscal 2011 on Form 10-K. Total revenue measures total sales and other revenue. It has been selected as a fiscal 2011 cash bonus opportunity metric because we are focused on profitably increasing total revenue as part of our 2012 Vision. For purposes of the fiscal 2011 cash bonus opportunities, total revenue will be calculated pursuant to the method used in the Company’s annual report for fiscal 2011 on Form 10-K. 31 Comparable store sales measure how the retail stores in our comparable store sales base are contributing to our total revenue. For purposes of the fiscal 2011 cash bonus opportunities, comparable store sales will be calculated pursuant to the method used in the Company’s annual report for fiscal 2011 on Form 10-K. Following the completion of fiscal 2011, the Compensation Committee will assess the performance of the Company for each metric to determine the fiscal 2011 cash bonuses payable to our named executive officers. The actual bonuses payable for fiscal 2011, if any, will depend on the extent to which actual Company performance meets, exceeds, or falls short of the corporate financial objectives approved by the Compensation Committee. How Individual Forms of Compensation are Structured and Implemented to Reflect the Named Executive Officers’ Individual Performance and Contribution We are engaged in a concerted strategic effort to increase revenue, profit, and operating efficiency. Our executive officers work as a team to accomplish these goals. Their base pay, annual bonus opportunity, and respective long-term incentive opportunity reflect their individual contribution to the Company and market practices. For 2010, the extent to which individual short-term incentive bonuses were paid depended on the extent to which corporate financial objectives were met. Since the maximum levels for earnings per share, return on invested capital, and total revenue were met or exceeded, the maximum fiscal 2010 cash bonuses attributable to such corporate financial objectives were earned by our named executive officers. No fiscal 2010 cash bonuses were paid for the comparable store sales metric. The executive officers received option and restricted stock unit grants in March 2010 that vest over a three-year period. The amount of each individual grant reflects the Compensation Committee’s assessment of each individual’s contribution. As of the end of fiscal 2010, all of the March 2010 option grants were in the money. Policies and Decisions Regarding Adjustment or Recovery of Awards or Payments if Relevant Performance Measures are Restated or Adjusted We have not restated or adjusted relevant performance measures since we became a public company or before that time. We expect that we would take steps legally permissible to adjust or recover awards or payments in the event relevant performance measures upon which they were based were restated or otherwise adjusted in a manner that would reduce the size of an award or payment. Impact that Amounts Received or Realizable From Previously Earned Compensation Have on Other Compensation We maintain no compensation plans or programs where gains from prior compensation would directly influence amounts currently earned. The only factor where gains from prior awards are considered is where the Compensation Committee determines the appropriate size of long-term incentive grants. 32 Our Change of Control Agreements Have a Double Trigger We have entered into agreements containing change in control severance provisions with our executive officers and certain members of senior management. Payments to our executive officers under these agreements are strictly tied to both a change in control and termination of employment. Under these agreements, if any of our executive officers are terminated without cause or resign for good reason within twenty-four months of certain transactions resulting in a change in control, then the executive officer will be entitled to receive certain severance benefits. The reasons for the change in control provisions are the same for us as in most companies in most industries. Executive officers should be free to act in the best interests of shareholders when considering a sale without undue focus on their own job security. Additional information concerning these agreements and the potential payments due under these agreements can be found below in the section titled “Management Change of Control Severance Agreements.” Impact of Accounting and Tax Treatment on Various Forms of Compensation In designing our compensation programs, we consider the applicable accounting treatment and seek to preserve tax deductibility, including under Section 162(m) of the Internal Revenue Code, to the extent consistent with the primary objectives of our compensation program. Our annual cash bonus payments under the Performance Bonus Plan, stock option awards, and performance-based restricted stock unit awards are all generally deductible under Section 162(m). We closely monitor the accounting and tax treatment of our Performance Bonus Plan and equity compensation plans, and in granting future awards, we expect to take the accounting and tax treatment into account. Our Stock Ownership Requirements and Prohibition of Hedging Risk of Stock Ownership Further Align the Interests of our Executive Officers with Shareholders Since a significant ownership stake in the Company by its directors and executive officers leads to a stronger alignment of interests with shareholders, the Board has established minimum stock ownership and retention guidelines that apply to non-employee directors and executive officers. Non-employee directors are required to own Company stock equal in value to five times their annual cash retainer for Board service (any annual cash retainers for service as a Board Committee Chairman or member, or for service as Lead Director, are not factored into this calculation). The CEO is required to own stock equal in value to five times his base pay. Executive Vice Presidents are required to own stock equal in value to three times their annual base pay. 33 Non-employee directors have until five years after election or appointment as a non-employee director to attain these ownership levels. Executive officers have until five years after appointment as an executive officer to obtain 50% of these stock ownership levels, and until ten years after appointment as an executive officer to obtain 100% of these stock ownership levels. Until such time as a non-employee director or executive officer satisfies the stock ownership guidelines, the non-employee director or executive officer is required to hold 100% of the shares received upon the exercise of stock options and upon the vesting of any restricted stock, restricted stock units, performance stock, performance units, or stock appreciation rights, in each case net of the shares sold or withheld to pay the exercise price and any taxes due upon exercise or vesting. An exception may be made in the case of a non-employee director or executive officer. Upon the request of a non-employee director or executive officer, the Board will consider if modification of the stock ownership and retention guidelines for the non-employee director or executive officer is appropriate in view of the non-employee director’s or executive officer’s personal circumstances. Our executive officers and directors are not allowed to make a short sale of stock, which we define as any transaction whereby one may benefit from a decline in our stock price. The Role of Executive Officers in Determining Compensation Regarding most compensation matters, including executive compensation, our CEO and our Executive Vice President and Chief Administrative Officer provide recommendations to the Compensation Committee. During 2010, our CEO and our Executive Vice President and Chief Administrative Officer provided the Compensation Committee recommendations regarding annual base pay increases, bonus amounts, performance criteria, equity awards, and overall compensation strategy for our executive officers. These recommendations included recommendations regarding their own compensation. Although the Compensation Committee considers information and recommendations presented by our executive officers, it makes executive officer compensation decisions independent of the Company’s management. Compensation Committee Report The Compensation Committee has reviewed and discussed the Compensation Discussion and Analysis with management. Based on such review and discussions, the Compensation Committee recommended to the Board that the Compensation Discussion and Analysis be included in this Proxy Statement. The foregoing Compensation Committee Report for 2010 is provided by the undersigned members of the Compensation Committee. Michael R. McCarthy (Chairman) John H. Edmondson Reuben Mark 34 Summary Compensation Table The following table summarizes the total compensation earned by each of our named executive officers for the fiscal year ended January 1, 2011, and, to the extent an officer was a named executive officer in the prior two fiscal years, for the fiscal years ended January 2, 2010, and December 27, 2008. Change in Pension Value and Nonqualified Non-Equity Deferred All Stock Option Incentive Plan Compensation Other Name and Principal Salary Bonus Awards Awards Compensation Earnings Compensation Total Position Year Thomas L. Millner, - - President and Chief - - Executive Officer Ralph W. Castner, - - Executive Vice - - President and Chief -
